UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 22, 2008 Rex Energy Corporation (Exact name of registrant as specified in its charter) Delaware 001-33610 20-8814402 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1975 Waddle Road, State College, Pennsylvania 16803 (Address of Principal Executive Office and Zip Code) (814) 278-7267 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On January 22, 2008, Rex Energy Corporation issued a press release announcing its December 31, 2007 proved reserves.A copy of this press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit Number Exhibit Title 99.1 Press Release of Rex Energy Corporation dated January 22, 2008. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REX ENERGY CORPORATION By: /s/Benjamin W. Hulburt Benjamin W. Hulburt Chief Executive Officer Date: January 22, 2008 EXHIBIT INDEX Exhibit Number Exhibit Title 99.1 Press Release of Rex Energy Corporation dated January 22, 2008.
